FOR PUBLICATION

               JUDICIAL COUNCIL
              OF THE NINTH CIRCUIT


                                           No. 16-90121
 IN RE COMPLAINT OF
 JUDICIAL MISCONDUCT                          ORDER


                    Filed October 3, 2016


                           ORDER

THOMAS, Chief Judge:

    Complainant alleges that the district judge presiding over
his criminal case has acted “without lawful authority”
because the judge, upon being sworn in, gave a version of the
judicial oath that preceded the standard language prescribed
at 28 U.S.C. § 453, as amended by the Judicial Improvements
Act of 1990. Both the district court and the Ninth Circuit
Court of Appeals have previously rejected this or similar
arguments raised by complainant.

    To the extent complainant alleges that the judge
improperly denied his motion to dismiss, based on a
“deficient” oath, these allegations relate directly to the merits
of the judge’s rulings and must be dismissed. See 28 U.S.C.
§ 352(b)(1)(A)(ii); In re Charge of Judicial Misconduct,
685 F.2d 1226, 1227 (9th Cir. Jud. Council 1982); Judicial-
Conduct Rule 11(c)(1)(B).
2       IN RE COMPLAINT OF JUDICIAL MISCONDUCT

    Moreover, complainant cites no authority stating that
minor variations in the phrasing of the judicial oath may be
grounds for disqualifying a judge, or could constitute
misconduct. Because complainant fails to allege any conduct
“prejudicial to the effective and expeditious administration of
the business of the courts,” these charges are dismissed. See
In re Complaint of Judicial Misconduct, 726 F.3d 1060, 1062
(9th Cir. Jud. Council 2013); Judicial-Conduct Rule
11(c)(1)(A).

    DISMISSED.